Case 1:19-cv-01197-LO-TCB Document 102-7 Filed 07/10/20 Page 1 of 11 PageID# 1451




                          EXHIBIT 7
Case 1:19-cv-01197-LO-TCB Document 102-7 Filed 07/10/20 Page 2 of 11 PageID# 1452
     Case 1:19-cv-01197-LO-TCB Document 102-7 Filed 07/10/20 Page 3 of 11 PageID# 1453
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 19-cv-1197-LO-TCB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
     Case 1:19-cv-01197-LO-TCB Document 102-7 Filed 07/10/20 Page 4 of 11 PageID# 1454
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-cv-01197-LO-TCB Document 102-7 Filed 07/10/20 Page 5 of 11 PageID# 1455




                                                 EXHIBIT A

         Pursuant to Fed. R. Civ. P. 45(a), plaintiff United States of America, through undersigned

  counsel, hereby requests that American Program Bureau, Inc. (“APB”) produce to undersigned

  counsel the designated documents for inspection and copying in accordance with the instructions

  and definitions set forth below.

                                              INSTRUCTIONS

                 1.      These document requests seek all responsive information in your

  possession, custody, or control, or in the possession, custody, or control of your attorneys, agents,

  affiliates, representatives, and any other person acting for you or on your behalf.

                 2.      No part of a document request should be left unanswered merely because

  an objection is made to another part of the document request. If you respond to a request for

  production subject to a general or specific objection, indicate whether documents have been

  withheld on the basis of the objection.

                 3.      If you are able to provide some, but not all, of the documents or things

  requested, please provide such items as you can and identify the items that you cannot or will not

  produce.

                 4.      If you assert a claim of privilege in objecting to any document request or

  to any part thereof, and information is withheld on the basis of such assertion, please provide

  sufficient information so that the Court and the parties can determine the validity of the claim of

  privilege. Specifically, please:

                         A.      identify the privilege being claimed; and

                         B.      provide the following information:

                                 1.     the type of document,




                                                   -1-
Case 1:19-cv-01197-LO-TCB Document 102-7 Filed 07/10/20 Page 6 of 11 PageID# 1456




                                 2.      the general subject matter of the document,

                                 3.      the date of the document, and

                                 4.      such other information as is sufficient to evaluate the

                         assertion of privilege, including the author, addressee, custodian, and any

                         other recipient of the document, and where not apparent, the relationship

                         of the author, addressee, custodian, and any other recipient to each other.

                 5.      If, in responding to these document requests, you object on the basis of

  what you deem to be an ambiguity in any request, instruction, or definition, please set forth the

  matter deemed ambiguous and the construction used in answering.

                 6.      If any materials responsive to these requests are no longer in your

  possession, custody, or control, please identify their last known location, when they were last in

  your possession, how they were disposed of, and the person who currently has possession,

  custody, or control.

                 7.      Except to the extent expressly provided otherwise, produce all documents

  in the form, order, and manner in which they are regularly maintained. Produce electronically

  stored information (“ESI”) in a reasonably usable form, and as follows for the following content:

  website content in html format; film or video content in Windows Media Player (.wmv) format;

  still images in original resolution Jpeg (.jpg) format; Excel files in native (.xls) format; computer

  source code in native format; and other material in text-searchable PDF format unless such PDF

  format would be overly burdensome or not be reasonably usable for the material at issue.

                 8.      Notwithstanding the return address listed on the subpoena, you may serve

  your responses by electronic mail to antonia.konkoly@usdoj.gov and

  serena.m.orloff@usdoj.gov, except that any responsive material that purports to be marked as




                                                   -2-
Case 1:19-cv-01197-LO-TCB Document 102-7 Filed 07/10/20 Page 7 of 11 PageID# 1457




  classified or otherwise purports to contain classified information cannot be sent via electronic

  mail. Instead, please contact the undersigned counsel to arrange for special delivery of any

  purportedly classified information through the United States Attorney’s Office in Boston,

  Massachusetts. If you choose to send other responsive materials to the address listed on the

  subpoena rather than by electronic mail, please alert the undersigned counsel so that they may

  advise the appropriate person(s) in the United States Attorney’s Office in Boston, Massachusetts.

  If responsive materials cannot reasonably be sent via electronic mail due to their file size or

  format, please contact the undersigned counsel to arrange for appropriate means of delivery.

                                            DEFINITIONS

                 Notwithstanding any definition below, each word, term, or phrase used in these

  document requests is intended to have the broadest meaning permitted under the Federal Rules of

  Civil Procedure.

                 1.      Document. The terms “document” and “documents” are intended to have

  the broadest permissible meaning and include, without limitation, all written, printed, typed,

  photographed, recorded, or otherwise reproduced or stored communication or representation,

  whether comprised of letters, words, numbers, pictures, sounds, symbols, or any combination

  thereof. The term “document” includes, but is not limited to, letters, correspondence, notes, legal

  papers, memoranda, business records, interoffice communications, graphs, calendars, diaries,

  pamphlets, books, photographs, drafts, non-identical copies, as well as data stored electronically

  such as email, databases, spreadsheets, word processing files, image files, picture files, sound

  recordings, video recordings, text messages, instant messages, social media posts, magnetic

  impulse, computer entry, or any other form of ESI. The term “document” or “documents” shall

  include all pages, attachments, and inclusions or enclosures, whether in draft or final form. Any




                                                   -3-
Case 1:19-cv-01197-LO-TCB Document 102-7 Filed 07/10/20 Page 8 of 11 PageID# 1458




  “document” falling within this definition and otherwise responsive to one or more of these

  requests for the production of documents remains responsive—and is required to be produced in

  non-encrypted form—regardless of whether the document was at any prior point encrypted.

                   2.    Communication(s). The term “communication(s)” means any

  communication between two or more people or entities and includes, but is not limited to,

  statements, conversations, telephone calls, meetings, writings, letters, correspondence, notes,

  facsimiles, e-mails, text messages, web pages, posts on social media (such as Twitter and

  Facebook) and other websites, marketing statements, and exchanges or messages conducted or

  sent on any messaging application, including, but not limited to, Snapchat, WhatsApp, Instant

  Message, Slack, and Skype. Any “communication” falling within this definition and otherwise

  responsive to one or more of these requests for the production of documents remains

  responsive—and is required to be produced in non-encrypted form—regardless of whether one

  or more parties to the communication encrypted the communication in the first or any instance.

                   3.    Person. The term “person” is defined as any natural person, business,

  firm, partnership, labor union, trust, estate, association, corporation, proprietorship,

  governmental body, governmental agency, or commission or any other organization or entity.

                   4.    Regarding. The term “regarding” means concerning, relating to, referring

  to, describing, discussing, supporting, evidencing, or constituting.

                   5.    The present tense includes the past and future tenses. The singular

  includes the plural, and the plural includes the singular. “All” means “any and all;” “any” means

  “any and all.” “Including” means “including but not limited to.” “And” and “or” encompass

  both “and” and “or.” Words in the masculine, feminine or neutral form shall include each of the

  other genders.




                                                   -4-
Case 1:19-cv-01197-LO-TCB Document 102-7 Filed 07/10/20 Page 9 of 11 PageID# 1459




                                      REQUESTS FOR PRODUCTION

         Request for Production No. 1

         All documents, including communications, reflecting any past or future speeches or

  speaking engagements that APB, Open Mic Productions (“Open Mic”), or any affiliates of APB

  or Open Mic (“Affiliates”) brokered or assisted in arranging for Mr. Snowden since January 1,

  2013, that are sufficient to show, for each such speech or engagement, (1) the date of the speech

  or engagement; (2) the person(s) or entity(ies) that commissioned the speech or engagement; (3)

  the actual or anticipated subject matter of the speech or engagement, including whether the

  speech or remarks mentioned or were anticipated to mention (a) intelligence data or activities,

  and/or (b) any information that is or was potentially classified or in the process of a classification

  designation; and (4) the amount of any gains, proceeds, profits, royalties or other advantages or

  compensation that Snowden received, will receive, or is owed for the engagement.

         Request for Production No. 2

         All documents sufficient to show the terms of any arrangements, agreements, contracts,

  or other understandings, whether written or oral, between APB, Open Mic, APB Affiliates,

  and/or Edward Snowden, regarding any past, present, or future speeches or speaking

  engagements performed (or to be performed) by Mr. Snowden since January 1, 2013.

         Request for Production No. 3

         Documents sufficient to show any hyperlinks, web addresses or websites, or other digital

  location(s) as to which any video recording, audio recording, or written transcription of any

  speech or speaking engagement encompassed by Request for Production No. 1 is, was

  previously, or will be available.

         Request for Production No. 4




                                                   -5-
Case 1:19-cv-01197-LO-TCB Document 102-7 Filed 07/10/20 Page 10 of 11 PageID# 1460




            Copies of any audio or video recordings, or written transcriptions thereof, of any

   speeches or speaking engagements performed by Mr. Snowden since January 1, 2013.

            Request for Production No. 5

            Copies of all tax forms, including United States forms W-2 (wage and tax statement) and

   1099, that APB, Open Mic, and/or any Affiliates have issued to Mr. Snowden since January 1,

   2013 in respect to any speech or speaking engagement encompassed by Request for Production

   No. 1.

            Request for Production No. 6

            Copies of any notes, outlines, slides, visual aids, presentations (including but not limited

   to such digital formats as Powerpoint, google slides, or Prezi), or other written preparations or

   materials, whether in draft or final form, that Mr. Snowden used or prepared in conjunction with

   any speeches or speaking engagements encompassed by Request for Production No. 1.


   Dated: May 4, 2020                             Respectfully Submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General

                                                  DAVID MORRELL
                                                  Deputy Assistant Attorney General

                                                  ALEXANDER K. HAAS
                                                  Director, Federal Programs Branch

                                                  ANTHONY J. COPPOLINO
                                                  Deputy Director, Federal Programs Branch

                                                  /s/ Serena M Orloff
                                                  SERENA ORLOFF
                                                  Trial Attorney
                                                  ANTONIA KONKOLY
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch



                                                     -6-
Case 1:19-cv-01197-LO-TCB Document 102-7 Filed 07/10/20 Page 11 of 11 PageID# 1461




                                      1100 L St. NW, Room 12512
                                      Washington, DC 20530
                                      Tel.: (202) 305-0167
                                      Fax: (202) 616-8470
                                      Email: serena.m.orloff@usdoj.gov

                                      /s/ Lauren A. Wetzler
                                      LAUREN A. WETZLER
                                      Chief, Civil Division
                                      Assistant United States Attorney
                                      Office of the United States Attorney
                                      2100 Jamieson Avenue
                                      Alexandria, Virginia 22314
                                      Tel: (703) 299-3752
                                      Fax: (703) 299-3983
                                      Email: Lauren.Wetzler@usdoj.gov


                                      Counsel for the United States




                                        -7-
